United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-4032
                                    ___________

Chris Cowans,                        *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Morgan Warren; Fred Johnson; Allen   * Eastern District of Missouri
Luebbers; George Brown; Don Roper; *
William Major; Larry Youngman,       *      [PUBLISHED]
                                     *
            Appellees.               *
                                ___________

                          Submitted: December 26, 1997

                                Filed: July 30, 1998
                                    ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

       Chris Cowans appeals from the final order of the United States District Court1
for the Eastern District of Missouri granting summary judgment to several defendants
and dismissing without prejudice other claims in this 42 U.S.C. § 1983 action. For the
reasons discussed below, we affirm the judgment of the district court.


      1
        The Honorable Edward L. Filippine, United States District Judge for the Eastern
District of Missouri.
       After Cowans was found guilty of a conduct violation, he filed an inmate Informal
Resolution Request (IRR) further challenging the charge and accusing correctional
officers Morgan Warren and George Brown of directing racial slurs at him. In the IRR
he also described them as “racist,” “supremacist,” and “dogs.” Brown and Warren each
issued Cowans a conduct violation for insulting behavior and false information, based
on the derogatory language in the IRR. Following hearings on both violations, Cowans
was found guilty of violating Rule #21--insulting behavior, and was sentenced to ten
days in disciplinary segregation on one of the violations. He received a ten-day
suspended sentence on the other. When Cowans filed a second IRR complaining that
Warren and Brown were retaliating against him and again calling them racists and “dogs
who bark up the wrong tree,” Warren issued Cowans another conduct violation for
insulting behavior and false information. Cowans was again found guilty of engaging
in insulting behavior and received another ten-day suspended sentence. Warden Don
Roper dismissed and expunged one of the disciplinary sanctions as a result of a
grievance settlement.

       In a second amended complaint, with the assistance of appointed counsel,
Cowans claimed that Warren, Brown, and several other prison officials--who
investigated the conduct violations and participated in the disciplinary proceedings that
followed--retaliated against him in violation of his First Amendment rights. He also
claimed defendants violated his Eighth and Fourteenth Amendment rights.

        The district court granted defendants& motion for summary judgment concluding
that Cowans&s retaliation claims failed because he was disciplined for actual violations
of institutional rules prohibiting insulting behavior2 and there was some evidence to
support the violations. To the extent Cowans also alleged a separate and distinct claim
that his First Amendment right to petition the government for redress of grievances was


      2
      Institutional Rule #21 prohibits “[u]sing abusive or obscene language . . . or
making a written or verbal statement which annoys, offends, or intimidates.”

                                          -2-
“chilled” by defendants& actions, the district court concluded defendants were entitled
to qualified immunity. The district court found it reasonable for defendants to rely on
our decision in Orebaugh v. Caspari, 910 F.2d 526, 528 (8th Cir. 1990) (per curiam) (no
retaliation claim can be stated when alleged retaliation arises from actual violation of
regulations), and the law was not clearly established in 1993 (if it ever was) that
disciplining an inmate for an actual rule violation could run afoul of constitutional
requirements. The district court dismissed without prejudice Cowans&s Eighth and
Fourteenth Amendment claim, concluding he did not assert sufficient facts to state a
claim.

        Regarding the retaliation claim, we have held that the filing of a false disciplinary
charge against an inmate is actionable under § 1983 if done in retaliation for the
inmate&s filing of a grievance. See Sprouse v. Babcock, 870 F.2d 450, 452 (8th Cir.
1989). The inmate in Sprouse was disciplined for making a false statement in a
grievance. Id. at 451. We stated that “[p]rison officials cannot properly bring a
disciplinary action against a prisoner for filing a grievance that is determined by those
officials to be without merit anymore than they can properly bring a disciplinary action
against a prisoner for filing a lawsuit that is judicially determined to be without merit.”
Id. at 452. This correct statement of the law is inapplicable in this case.

       After Sprouse, we decided Orebaugh, a case in which an inmate alleged that
disciplinary action taken against him for conduct unrelated to his grievance was
nonetheless taken in retaliation for filing the grievance. 910 F.2d at 527. In affirming
the dismissal of Orebaugh&s § 1983 action, we reaffirmed our holding in Sprouse, but
concluded that an inmate may not state a claim of retaliation where the “discipline [was]
imparted for acts that a prisoner was not entitled to perform.” Id. at 528. Decisions
since Orebaugh have relied on this principle in concluding that where an inmate has
violated an actual prison rule, no retaliation claim can be stated. See, e.g., Earnest v.
Courtney, 64 F.3d 365, 366-67 (8th Cir. 1995) (per curiam) (assignment to utility squad
for gambling not retaliatory); Henderson v. Baird, 29 F.3d 464, 465, 469

                                            -3-
(8th Cir. 1994) (assault charge not in retaliation for reporting harassment to FBI); Goff
v. Burton, 7 F.3d 734, 738 (8th Cir. 1993) (alleged retaliatory transfer). In none of
these cases was the conduct which formed the basis for the alleged retaliatory action
related to the original grievance. We again reaffirmed Sprouse in Dixon v. Brown, 38
F.3d 379, 379-80 (8th Cir. 1994), holding that proof of an independent injury is not
required where an inmate proves that a false disciplinary charge was filed against him
in retaliation for filing a grievance.

       We conclude that the facts here are partially analogous to Sprouse, as they
involve disciplinary actions taken for conduct directly related to the filing of a prisoner
grievance. However, that is not the factual distinction of importance. In this case, as
in Orebaugh, we do not deal with "false disciplinary reports" by prison officials, id. at
528, but, rather, accurate claims by Warren and Brown that Cowans was guilty of
violation of Rule #21 for using abusive and insulting language, language not necessary
for the advancement of Cowans's underlying IRR's. In such circumstances Cowans
does not state a claim for retaliation, and, thus, there is no constitutional violation
alleged. Cowans's other claims are, likewise, without merit.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-